34 So. 3d 244 (2010)
Nelia PURRINOS, Appellant,
v.
Sergio PURRINOS, Appellee.
No. 3D09-1085.
District Court of Appeal of Florida, Third District.
May 12, 2010.
*245 Juan Gabriel Miguel and William A. Daniel, for appellant.
Mary E. Pena, for appellee.
Before WELLS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
The judgment below dissolved a near-sixteen year marriage, which produced three now-school-age children. The Purrinoses' only substantial asset was the family home, which was severely under water, and was granted by agreement to the wife. Both parties worked during the marriage, with the husband typically earning substantially more than the wife. At the time of the final hearing however, he was involuntarily, temporarily unemployed but had the expectation of securing a position shortly thereafter.
Under these circumstances, we agree with the appellant wife's sole contention on appeal: that the trial court erred and abused its discretion by failing to award her alimony in any form. In recognition of the desirability of providing for the real likelihood that such an award, although not now appropriate because of the husband's inability to pay, may become so in the future, we remand the case with directions to award her permanent periodic alimony in a nominal amount. See Gulbrandsen v. Gulbrandsen, 22 So. 3d 640, 645 n. 8. (Fla. 3d DCA 2009) (cases collected); Squindo v. Osuna-Squindo, 943 So. 2d 232, 237 (Fla. 3d DCA 2006). See also Greene v. Greene, 256 So. 2d 258 (Fla. 3d DCA 1972) (ordering reservation of jurisdiction for subsequent award of alimony).
The judgment below is otherwise affirmed.
Affirmed in part, reversed in part, and remanded.